Citation Nr: 0321524	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  97-06 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel











INTRODUCTION

The appellant served in the Army Reserve and had periods of 
active duty for training (ACDUTRA) including, in pertinent 
part, from June 1, 1995 to June 17, 1995.  This matter comes 
before the Board of Veterans' Appeals (Board) from a 
September 1996 RO decision that denied service connection for 
a low back condition.  The Board remanded the matter for 
additional development in May 2000.  Given the results of the 
present Board decision, the appellant is considered a 
"veteran" for VA purposes and will be referred to as such.  
See 38 U.S.C.A. § 101(2), (24).  


FINDINGS OF FACT

The veteran has a current low back disability due to injury 
while serving on ACDUTRA in June 1995.


CONCLUSION OF LAW

A low back disability was incurred during service.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran was in the Army Reserve and had various period of 
ACDUTRA.  He had initial ACDUTRA (basic training) from May 
1986 to August 1986.  He later had the usual periods of 
ACDUTRA, generally including two-week periods of annual 
training.  As pertinent to the present case, he had a period 
of "active duty special work" from June 1, 1995 to June 17, 
1995, and this was classified as ACDUTRA.

Service records show that on June 10, 1995 the veteran 
injured his back while carrying bags of ice for several days; 
it was noted that he had a history of recurrent low back 
pain.  He was diagnosed with back muscle spasm, which was 
deemed to have been in the line of duty, and he was 
restricted to light duty for several days.  

Private medical records from September and October 1995 
reflect continuing low back pain, with sciatic neuritis and 
lumbosacral strain.  

The veteran's supervisor in his Reserve unit wrote in 
February 1996 that the veteran suffered severe back pain 
while working under orders during a work period in service in 
June 1995; he stated that the injury had occurred as a result 
of the continuous physical exercise involving the principal 
mission of carrying many heavy bags of ice.  He further 
stated that the veteran continued to suffer from continuous 
back pain since the incident.  

A March 1996 private CT scan of the lumbar spine found 
bulging annulus of L3-4; it also found bulging annulus of L4-
5 and diagnosed mild spinal canal stenosis at L4-5 and 
apparent small central disc herniation at L5-S1.  

Records from the Puerto Rico State Insurance Fund pertaining 
to an on-the-job injury in April 1996 have been obtained.  
According to an April 1996 initial physical examination, the 
veteran alleged that he had had an accident in military 
service one year earlier and had had lower back pains since 
then which worsened 3 weeks earlier when lifting a plastic 
container; his occupation was that of an assembly person.  
The diagnosis was lower back pain.

On a May 1996 service department statement of medical 
examination and duty status, the veteran's recurrent low back 
pain (muscle spasm) was deemed to have been incurred in the 
line of duty.  However, it was also recommended that there be 
an inquiry as to whether the recurring back pain had existed 
prior to the June 1995 incident.

The State Insurance Fund records discuss the work-related 
injury and its residuals, which include low back pain and 
psychiatric consequences.  Diagnoses include herniated 
nucleus pulposus of L5-S1 and chronic iliolumbar or 
thoracolumbar myositis.  According to a May 1996 State 
Insurance Fund evaluation, the veteran had been feeling well 
until injuring his back in April 1996 while lifting a heavy 
weight.  In June 1996 hospital progress notes, he reported 
hurting his back while carrying heavy equipment; the 
diagnosis was iliolumbar myositis.  

The veteran underwent a VA spine examination in June 1996.  
It was noted that he did not seek any medical treatment for 
his low back after the June 1995 incident until injuring his 
back at work in April 1996.  The examiner expressed that 
there had been difficulty in measuring some ranges of motion 
and assessing pain on motion since the veteran did not 
perform his full voluntary effort.  The examiner stated that 
the lumbar spine examination was negative.    

A July 1996 special medical report from the State Insurance 
Fund also concluded that the veteran had suffered a back 
injury that was separate from his injury in the Reserve.  

An August 1996 report from the State Insurance Fund noted 
that the veteran had injured his back in June 1995 and had 
been unable to work since April 1996.  A September 1996 nerve 
conduction study was normal, without evidence of peripheral 
nerve injury.  A September 1996 electromyographic (EMG) 
examination diagnosed right S1 radiculopathy, but no other 
abnormalities.  A September 1996 progress note indicates that 
he had hurt his back and now had pain in his entire back, 
with spreading to the right lower extremity and occasional 
numbness in the right hand; the diagnosis was thoracolumbar 
myositis.  

Medical evaluation was recommended in an October 1996 
memorandum, with reference to findings of bulging annuli, 
mild spinal canal stenosis, small central disc herniation, 
and constant lower back pain.  A November 1996 medical report 
noted a history of low back pain with radiation to the right 
lower extremity with numbness; diagnoses included right S1 
radiculopathy, and a CT scan was noted as showing L3-L4 
bulging annulus, L4-L5 bulging annulus, mild spinal canal 
stenosis of L5-S1, and herniated nucleus pulposus.  

A private psychiatrist opined in November 1996 that the 
veteran had developed a mood disorder as a result of lower 
back pain sustained in June 1995.

On medical evaluation in December 1996, the veteran was 
deemed unfit for retention in the Reserve due to chronic low 
back pain, herniated nucleus pulposus, and radiculopathy.  

A January 1997 MRI report prepared for the State Insurance 
Fund was negative (no disc herniations; normal spinal canal, 
vertebral bodies, and intervertebral disc spaces).  A doctor 
with the State Insurance Fund concluded in January 1997 that 
the veteran had had a new, job-related accident; he noted 
that while the veteran had had a back injury, he had been 
working normally.

A State Insurance Fund doctor wrote in May 1997 that the 
veteran had a history of back pains and leg numbness due to a 
military-related accident and worsened at work; he diagnosed 
herniated nucleus pulposus of L5-S1.

The State Insurance Fund decided in August 1997 that the 
veteran had suffered a work-related accident; it cited the 
veteran's account of having injured his back in June 1995 in 
military service which then worsened due to work conditions.  

In a September 1997 medical report prepared for the State 
Insurance Fund, the veteran alleged that he suffered from 
back pains and leg numbness from a military-related accident 
and that the condition worsened at work due to various 
movements (bending over, carrying heavy objects, being seated 
a lot, etc.).  Diagnoses were herniated nucleus pulposus of 
L5-S1 and radiculopathy of S1 right; he also had related low 
back pain and related major depression.  

The veteran was treated by private doctors from July 1998 
through September 2000 for ongoing cervicodorsal pain, lumbar 
pain, and symptomatic lumbar herniated nucleus pulposus 
associated with lumbar myositis.  

The veteran underwent a VA examination in November 2002.  The 
diagnosis was lumbosacral strain.  Diagnostic tests included 
a normal lumbosacral spine MRI from January 1997, a normal 
nerve conduction study from September 1996, and an EMG test 
showing right S1 radiculopathy.  The examining VA doctor 
opined that the low back disorder was not related to the June 
1995 injury during ACDUTRA; he stated that since there had 
been no neurologic deficits reported at the time of that 
injury, there was not enough evidence to state that the 
current findings were related to that particular injury.  The 
doctor also cited the lack of a finding of herniated nucleus 
pulposus on the January 1997 MRI, which he stated had better 
resolution than a 1995 CT scan report that had found 
herniated nucleus pulposus.  Specifically, the doctor 
concluded, "Again, I do not believe that patient's EMG L5-S1 
radiculopathy is due to active Reserve military duty due to 
the lack of information found in patient's service medical 
record."  

The veteran has also submitted a report of the proceedings of 
a service department Medical Evaluation Board from January 
2003 in connection with evaluation for continuation of 
service in the Reserve.  The Medical Evaluation Board 
concluded that both chronic low back pain and major 
depressive disorder had been incurred in the line of duty and 
had not existed prior to service.  The report indicated that 
the low back pain had originated in 1995; it cited the June 
1995 injury, while the veteran was performing active duty 
special work, while unloading ice bags from an ice truck; 
reportedly, he snapped his back at that time and felt lower 
back pain with uninterrupted back pain since then, without 
relief of symptoms.  The report was based on a November 2002 
examination.  The report also included references to a March 
1996 CT scan of the lumbar spine that had found bulgy 
swelling of L3-L4, bulgy annulus and mild spinal canal 
stenosis of L4-L5, and small central disc herniation of L5-
S1. 

The veteran has submitted an April 2003 report of the 
proceedings of a Physical Evaluation Board in connection with 
evaluation for continued services in the Reserve.  The 
Physical Evaluation Board diagnosed the veteran with chronic 
low back pain secondary to herniation of L5-S1 disc with 
associated and secondary symptoms of depression.  The 
Physical Evaluation Board indicated that the disability had 
been incurred in or aggravated in the line of duty.  

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim and of his and the VA's 
mutual responsibilities for providing evidence.  Necessary 
medical records have been obtained, and VA examinations have 
been provided.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24).
 
The evidence shows that the veteran sustained a low back 
injury while on ACDUTRA in June 1995.  While there was 
mention at that time of a history of recurrent low back pain, 
it it not clearly shown that there was a chronic low back 
condition prior to the June 1995 ACDUTRA injury.  Evidence 
shows a later work related injury to the low back in April 
1996, but by one view of the evidence this was only an 
additional injury superimposed on an existing low back 
condition dating from June 1995 ACDUTRA.  Medical and other 
records dated to 2003 demonstrate continuity of 
symptomatology between the June 1995 low back injury in 
ACDUTRA and a currently existing low back disability.  
38 C.F.R. § 3.303(b).  

Based on all the evidence, the Board finds that the veteran 
has a current low back disability due to injury while serving 
on ACDUTRA in June 1995.  The condition was incurred in 
service, and service connection is warranted.  The Board has 
considered the benefit of the doubt doctrine in making this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back condition is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

